Opinion issued March 8, 2012.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-12-00028-CR
____________
 
patrick jamal living,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 1151200
 
 

MEMORANDUM
OPINION




          Appellant, Patrick Jamal Living,
attempts a second appeal of his May 13, 2009 conviction for aggravated assault.  This Court previously affirmed the judgment
of the trial court.  See Living v. State, No. 01-09-00446-CR, 2010 WL 1948343 (Tex. App.—Hous. [1 Dist.] (May 13, 2010), pet. ref’d.).
               This
court lacks jurisdiction to consider a second appeal from appellant’s final
conviction.  The exclusive
post-conviction remedy in final felony convictions in Texas courts is through a
writ of habeas corpus pursuant to Texas Code of Criminal Procedure article
11.07.  Tex.
Code Crim. Proc. Ann. art.
11.07, § 5 (West Supp. 2010) (providing that “[a]fter
conviction, the procedure outlined in this Act shall be exclusive and any other
proceeding shall be void and of no force and effect in discharging the prisoner”);
Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991).      
Accordingly, because we lack jurisdiction over the appeal, we dismiss.  See Tex. R. App. P. 25.2(d), 42.3(a), 43.2(f).  We dismiss all pending motions as
moot.
PER CURIAM
Panel consists of Justices Keyes,
Bland, and Sharp. 
Do not publish.   Tex. R. App. P. 47.2(b).